Exhibit 10.1
AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment (“Amendment”) to the Executive Employment Agreement (the
“Employment Agreement”) dated February 2, 2012 by and between Penson Worldwide,
Inc., a Delaware corporation (the “Company”) and Bryce B. Engel (“Executive”) is
entered into by and among the Company, Penson Financial Services, Inc. (“PFSI”)
and Executive effective as of July 24, 2012.
WHEREAS, Executive is currently employed by PFSI and accordingly PFSI is the
Employer under the Employment Agreement.
WHEREAS, pursuant to the terms of the Employment Agreement, Executive is
entitled to certain severance payments and benefits upon certain terminations of
employment.
WHEREAS, Executive, PFSI and the Company desire to amend the terms and
conditions of such severance provisions.


NOW, THEREFORE, in consideration of the mutual promises and other consideration
set forth herein, PFSI, the Company and Executive hereby agree that the
Employment Agreement is amended as follows:
1.Section VII.B.1 of the Employment Agreement is hereby amended in its entirety
to read as follows:
“1. Severance Benefits during Severance Period. “Severance Benefits” shall
consist of the following:


a. Post-Termination Payments. Employer shall pay Executive cash severance in the
aggregate amount of Seven Hundred Thousand Dollars ($700,000.00). Three Hundred
and Fifty Thousand Dollars ($350,000.00) of the cash severance (the “Initial
Payment”) shall be paid to Executive within sixty (60) days following
Executive’s Separation from Service (as defined in Section VII.B.3) due to his
termination Without Cause or his resignation for Good Reason provided the
General Release required under Section VII.B.2 is effective and enforceable
under applicable law following the expiration of the applicable revocation
period. The remaining Three Hundred and Fifty Thousand Dollars ($350,000.00) of
the cash severance shall be paid in successive equal installments over the
Severance Period on each successive regularly scheduled pay date for the
Employer’s salaried employees commencing on the first pay date following the
date of payment of the Initial Payment. The “Severance Period” shall extend for
12 months from the date of payment of the Initial Payment. Each payment to which
Executive becomes entitled in accordance with this Section VII.B.1 shall be
treated as a right to a series of separate payments for purposes of Section 409A
of the Code.


b. COBRA Premium Payments. Provided Executive and/or his dependents are eligible
and timely elect to continue their healthcare coverage under the Company’s group
health plan pursuant to their

1

--------------------------------------------------------------------------------


rights under COBRA, Employer will reimburse Executive for the costs Executive
incurs to obtain such continued coverage for himself and his eligible dependents
(collectively, the “Coverage Costs”) during the Severance Period. In order to
obtain reimbursement for such Coverage Costs, Executive must submit appropriate
evidence to Employer of each periodic payment within sixty (60) days after the
payment date, and Employer shall within thirty (30) days after such submission
reimburse Executive for that payment. During the period such medical care
coverage remains in effect hereunder, the following provisions shall govern the
arrangement: (a) the amount of Coverage Costs eligible for reimbursement in any
one calendar year of such coverage shall not affect the amount of Coverage Costs
eligible for reimbursement in any other calendar year for which such
reimbursement is to be provided hereunder; (ii) no Coverage Costs shall be
reimbursed after the close of the calendar year following the calendar year in
which those Coverage Costs were incurred; and (iii) Executive’s right to the
reimbursement of such Coverage Costs cannot be liquidated or exchanged for any
other benefit. To the extent the reimbursed Coverage Costs constitute taxable
income to Executive, Employer shall report the reimbursement as taxable W–2
wages and collect the applicable withholding taxes, and any remaining tax
liability shall be Executive’s sole responsibility.”


2.    Section VII.B.2.b is hereby amended to read in its entirety as follows:


“b. Executive shall provide, cooperatively and in good faith, to those person(s)
designated by Employer, all information necessary to effectively transition to
others Executive’s job, technical, operational, and financial information and
knowledge, work product, and pending work, as and to the extent requested by
Employer during the 60−day period after the Termination Date. In addition, if
Executive incurs a termination of employment during 2012, excluding a
termination pursuant to Section VI.C.1, VI.C.2 or VI.C.4, then Executive shall
provide up to twenty (20) hours per month of service from the Termination Date
through December 31, 2012, as requested from time to time by the Company’s Chief
Executive Officer without any additional compensation.”


3.    Independent Advice from Counsel. Executive has received prior independent
legal advice from legal counsel of his choice with respect to the advisability
of executing this Amendment. Executive has also obtained his own legal counsel
with respect to the tax implications of the payments and benefits to be provided
to him under the Employment Agreement as amended by this Amendment, and
Executive shall be solely responsible for the payment of any federal, state or
local taxes that he may incur as a result of those payments and benefits.
Executive hereby releases PFSI and the Company (and their subsidiaries and
successors) and agrees to indemnify and hold PFSI and the Company harmless from
any and all liability, including, without limitation, all penalties, interest
and other costs that may be imposed by any tax authorities with respect to any
tax obligations that may arise as a result of any payments under the Employment
Agreement as amended by this Amendment.

2

--------------------------------------------------------------------------------


4.    Except as modified by this Amendment, all terms and provisions of the
Employment Agreement shall continue in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.
PENSON WORLDWIDE, INC.


By: /s/ David Johnson            
Name: David Johnson    
Title:     Chairman, Compensation Committee
Dated: July 24, 2012
PENSON FINANCIAL SERVICES, INC.
By: /s/ Bart McCain            
Name: Bart McCain    
Title:     Executive Vice President and Chief     Financial Officer
Dated: July 24, 2012
EXECUTIVE


/s/ Bryce B. Engel                
Bryce B. Engel
Dated: July 24, 2012

3